Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150936(44)(46)(51)                                                                                Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150936
                                                                    COA: 317206
                                                                    Kent CC: 12-009542-FH
  CHRISTOPHER LEE JOHNSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 12, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion to add issue and motion for bond pending appeal are
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2015
         d1116
                                                                               Clerk